Citation Nr: 1427286	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied service connection for sleep apnea.  In April 2009, the Veteran filed a notice of disagreement (NOD).  In August 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  After obtaining additional treatment records of the Veteran, the RO issued a supplemental SOC (SSOC) in November 2011, and the Veteran filed another substantive appeal that same month.  

In April 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the April 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Board's finds that the Veteran should be afforded a VA examination to obtain a medical opinion concerning the etiology of his sleep apnea.  

During the  April 2014 hearing, the Veteran and his wife testified concerning the Veteran's sleep apnea treatment history and symptomatology.  Both the Veteran and his wife, who have been married since 1992, stated that he snored and stopped breathing in his sleep while he was on active duty.  See Hearing Transcript, p. 4.  The Veteran explained that his sleep difficulties - snoring and not breathing regularly while asleep - resulted in significant daytime fatigue, dozing off at various times throughout the day, and difficulty staying awake while driving, which he experienced during service.  Id. at 6-7.  The Veteran also maintained that his colleagues in the military teased him about his sleep issues and that his wife would tell him about them all the time.  Id.  The Veteran's wife stated that she nudges her husband to wake him when he snores or stops breathing in his sleep to prompt him to resume breathing.  Id. at 5.  She also indicated that the Veteran has had these sleep difficulties for as long as they have been married.  Id. at 6.  With respect to treatment, the Veteran and his wife testified that, just prior to his retirement from the military, he was stationed in Germany where he unsuccessfully sought to obtain a sleep study because the military community there was in the process of shutting down.  Id. at 3-4.  He reported that he sought medical help for his sleep issues in 2005 or 2006 shortly after his separation, and that it was suggested that he undergo a sleep study.  Id. at 10.  However, he stated that it was not until October 2006 that he was seen for a sleep study through a contractor of the Brooke Army Medical Center, after which he was diagnosed with sleep apnea and treated with a CPAP machine.  Id. at 10-11.

The  Board's review of the record reveals shows that the Veteran underwent a sleep study in October 2007, not October 2006.  Nonetheless, the Veteran's and his wife's  testimony concerning his  sleep difficulties during and after his separation from active duty, when considered along with the diagnosis of sleep apnea within a few years post service, suggests that disability may had it onset during service.  However, the record includes is no medical opinion addressing  the relationship, if any, between the Veteran's sleep apnea and service, to include his alleged symptoms therein.  Accordingly, an examination and etiology opinion - based upon full consideration of all medical evidence and lay assertions, , and supported by clearly-stated rationale - are needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that  failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  With respect to VA  records, the record reflects that Veteran last received treatment from the Audie L. Murphy Memorial VA Medical Center (VAMC) and the Frank M. Tejeda VA Outpatient Clinic (VAOPC) in San Antonio, Texas in March 2012.  As more recent records likely exist, the AOJ should obtain all pertinent, outstanding records concerning his treatment for sleep apnea dated since  March 2012 from the Murphy VAMC and Tejeda VAOPC.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further  notes that the Veteran has reported receiving his diagnosis of sleep apnea in connection with treatment from the Brook Army Medical Center, and that records from that facility dated up to June 2009 are of record.  Although there is no specific indication that there are records of evaluation and/or treatment after that date, the AOJ should nonetheless request any such records from that facility, following  the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ  should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include any medical records pertaining to treatment sought for sleep difficulties in 2005 or 2006, and/or documenting any recommendation for a sleep study.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Murphy VAMC and Tejeda VAOPC any outstanding, pertinent records of evaluation and/or treatment for  the Veteran's sleep apnea, dated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Brooke Army Medical Center any outstanding, pertinent records of evaluation and/or treatment for the Veteran's sleep apnea, dated since June 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his or her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records, to include any medical records pertaining to treatment sought for sleep difficulties in 2005 or 2006  and/or  documenting any recommendation for a sleep study.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

45 After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for sleep apnea, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic) , to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions.  All clinical findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced therein.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include statements by the Veteran and his wife that his sleep difficulties-i.e.,, snoring, irregular breathing during sleep, daytime sleepiness, falling asleep while driving, etc.-began during military service and continued thereafter, up to the diagnosis of sleep apnea.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his or her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



